Opinion by
Ekwall, J.
No testimony was produced in support of the plaintiff’s claim. The attorney for the plaintiff at the hearing set forth his interpretation of the official papers including the invoice and entry and cited in support of plaintiff’s claim Abstract 45375, stating that case had been decided on rehearing. The case, however, has not as yet been decided. Parodi v. United States (6 Cust. Ct. 95, C. D. 436) was also cited but there -was no proof in the record that the merchandise in the instant case is the same as that in the cited case. On the record as presented the protest was overruled for lack of proof of the facts therein alleged, following Abstract 38965.